Citation Nr: 1102974	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-25 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
intervertebral disc syndrome (IVDS).

2.  Entitlement to an effective date prior to November 9, 2009 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to February 
1946.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by the 
RO, which in pertinent part denied both entitlement to a rating 
in excess of 60 percent for IVDS and entitlement to a TDIU 
rating.  

In November 2008, the Board denied the Veteran's claims for both 
entitlement to a rating in excess of 60 percent for the IVDS and 
entitlement to a TDIU rating.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claim (Court).  
In July 2009, the Court granted a Joint Motion to vacate the 
November 2008 decision and to remand the matter for further 
development.  Subsequently, the Board remanded the issues for 
further development of the record in April 2010.  The development 
has been completed, and the case has been returned to the Board 
for further review.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in December 2010.  
A transcript of the hearing is of record.

As noted, the Veteran's appeal originally included the issue of 
entitlement to a TDIU rating.  During the pendency of the appeal, 
the RO, in an August 2010 decision, granted a TDIU rating 
effective on November 9, 2009, the date of a treatment record 
indicating the Veteran was unemployable due to his disability.   

The Veteran was notified of this decision and through his 
attorney during the December 2010 Board hearing, he expressed his 
disagreement with the assigned effective date for the grant of 
the TDIU rating.  Accordingly, the Board has re-characterized the 
issue as noted on the title page and will address this matter in 
further detail in the decision herein below.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to an effective date prior to 
February 24, 2000, for the assignment of a 60 percent 
evaluation for the service-connected intervertebral disc 
syndrome has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an effective date prior to November 
9, 2009 for the grant of a TDIU rating is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran's intervertebral disc syndrome is not manifested 
by unfavorable ankylosis of the entire spine.

3.  The Veteran failed to report for the scheduled VA spine 
examination in June 2010 without good cause.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
intervertebral disc syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.655 (b), 4.71a, 
Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in December 2004 and February 2008.  These letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims and identified his duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the rating for the IVDS in a notice of disagreement, no 
further duty to inform him of the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
letters sent to the Veteran February 2008.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 



General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003



Factual Background and Analysis

In the appealed March 2005 rating decision, the RO denied the 
Veteran's claim for a rating in excess of 60 percent for the 
IVDS.  VA and private treatment records document the treatment 
the Veteran received for his IVDS.

In a February 2005 VA general medical examination, the Veteran 
complained of constant back pain, but he denied any radiation of 
the pain to the lower extremities or bladder or bowel 
incontinence.  While he could walk about 50 yards, he used a 
walker and an electric scooter for ambulation.  He was unable to 
complete some activities of daily living such as putting dishes 
in the cupboard or carrying objects; and, had difficulty with 
other activities such as getting dressed.  He complained that 
severe flare ups of pain occurred approximately once every two to 
three weeks and generally lasted two to three days at a time.  
During those times, he undertook self-imposed bed rest in his 
recliner.  The Veteran's pain was exacerbated by walking, 
bending, and lifting.  Tylenol provided temporary relief.  He had 
no incapacitation.  With respect to occupational effects, the 
examiner noted that the Veteran voluntarily retired in 1984.  

Objectively, the Veteran had pronounced pain with range of motion 
but no additional range of motion was lost due to pain, weakness, 
fatigue, or lack of endurance following repetitive use.  Using a 
goniometer, the examiner noted that the Veteran stood at flexion 
of 20 degrees.  He had flexion from 20 to 50 degrees; extension 
from -20 to -10 degrees; internal rotation from 0 to 2 degrees, 
bilaterally; and, lateral bending from 0 to 4 degrees, 
bilaterally.  There were no scars, spasms or paravertebral 
tenderness.  He had a positive straight leg raise testing on the 
left at 60 degrees and positive lower extremity motor weakness 
(3/5).  He had normal hip flexion and extension; hypoactive deep 
tendon reflexes in the Achilles and patellas; and, no sensory 
loss to pinprick or fine touch.  The relevant diagnosis was 
ankylosing spondylitis.  

July 2005 X-ray films of the lumbar spine x-ray showed 
compression fracture deformities at T12 and L1 vertebral bodies 
with  thoracolumbar dextroscoliosis at that level, as well as 
evidence of degenerative changes in the discs at that level.  
There was no evidence of new fracture or spondylolisthesis.  

In a September 2005 VA neurology note, the Veteran complained of 
chronic low back pain but denied having shooting pain, limb 
weakness, gait problems, or bowel and bladder incontinence.  The 
examiner concluded that there was no evidence of any neurological 
symptomatology, radiculopathy, or myelopathy.  No evidence of 
unfavorable ankylosis of the entire spine was noted in the 
examination report.  

September 2005 private facility x-ray reports showed ankylosing 
spondiylitis of the dorsal and lumbar spine; degenerative discs 
at the 3-4 and 4-5 levels; questionable spinal stenosis at the 3-
4 and 4-5 levels; and, ectasia of the aorta without frank 
aneurismal dilatation.

A March 2008 VA spine examination report noted the Veteran's 
complaints of progressively worsening constant low back pain but 
he denied any radiating pain to the lower extremity or bowel or 
bladder incontinence.  The examiner referred to spine x-ray 
studies dated in November 2007 that showed multi-level 
degenerative changes.  The Veteran used a walker and electric 
scooter.  He also reported an inability to walk more than 20 feet 
with his walker before becoming fatigued.  He complained of 
flare-ups with increased pain which occurred approximately two to 
three times per month and lasted approximately three days.  The 
examiner was unable to estimate the range of motion lost during 
these flare-ups, but indicated that there was no evidence of 
incapacitation or lower extremity atrophy.  Additionally, the 
Veteran required assistance with activities of daily living such 
as getting out of bed and dressing.  With respect to occupational 
effects, the examiner noted that the Veteran voluntarily retired 
in 1984.  

Objectively, range of motion testing showed forward flexion from 
20 to 40 degrees with pain at 40 degrees; hyperextension from -20 
to 20 degrees with pain at 20 degrees; left lateral bending from 
0 to 5 degrees with pain at 5 degrees, right lateral bending to 0 
degrees; rotation from 0 to 5 degrees, bilaterally, with pain at 
5 degrees.  There was no additional range of motion lost due to 
pain, weakness, fatigue, or lack of endurance following 
repetitive use.  Deep tendon reflexes were intact and no sensory 
loss to pinprick or fine touch of the lower extremities was 
found.  There were no scars or spasms but there was some 
paraspinal tenderness.  Straight leg raising was negative; 
however, it was difficult to assess the motor weakness secondary 
to pain.  Pertinent diagnoses included lumbar disc disease, 
cervical disc disease, and ankylosing spondylitis.  

In a November 2009 private facility treatment record, the Veteran 
complained of continued low back pain.  He rated the pain a 10 
out of 10.  Household chores proved difficult for him to perform.  
Pain prevented him from sleeping more than three hours per night.  
The examiner noted the review of old x-ray reports.  

Objectively, the Veteran required the assistance of two people to 
stand or walk.  He remained in a significantly flexed posture (30 
to 40 degrees) after being assisted to a standing position.  
Motorized scooter allowed him to have some mobility.  He was 
unable to propel a manual wheelchair.  Straight leg raises were 
positive to 30 degrees on the left and to 45 degrees on the right 
in a supine position.   Range of motion testing showed forward 
flexion from 0 to 50 degrees; extension from -30 to 0 degrees; 
lateral flexion from 0 to 5 degrees, bilaterally; and rotation 
from 0 to 5 degrees, bilaterally.  There was decreased pin prick 
sensation below the knee bilaterally.  Deep tendon reflexes were 
trace in the knees and 0 in the ankles.  The diagnosis, in 
pertinent part, was chronic low back pain and ankylosing 
spondylosis.

A June 2010 VA examination report indicated that the Veteran did 
not appear for his examination.

The Board has reviewed the evidence of record.  In this case, a 
rating in excess of 60 percent is not warranted.  In this regard, 
to warrant a rating in excess of 60 percent, unfavorable 
ankylosis of the entire spine must be demonstrated by the 
evidence of record.  Such impairment is simply not documented by 
the evidence of record.  Furthermore, the Veteran is not entitled 
to separate evaluations for any associated neurological 
abnormalities, including, but not limited to bowel or bladder 
impairments.  Here, the Veteran specifically denied having any 
neurological abnormalities associated with his IVDS; moreover, 
the evidence of record reflects no diagnoses or treatments for 
such conditions associated with his IVDS.  In this regard, the 
Board acknowledges the Veteran has been diagnosed with multiple 
disorders of the lower extremity, including bilateral 
degenerative joint disease, status-post knee replacements, 
peripheral neuropathy, and degenerative joint disease of the 
ankles.  However, the Board notes again that none of these 
diagnosed disorders have been associated with the Veteran's IVDS.

Regardless of the foregoing, the Board notes under VA 
regulations, it is incumbent upon the Veteran to submit to a VA 
examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  When an examination is scheduled in conjunction 
with a claim for an increased rating and a claimant, without good 
cause, fails to report for such examination, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  In this case, the Veteran's claim 
currently on appeal is entitlement to an increased rating for his 
service-connected IVDS.

As directed by the April 2010 Board remand, the Veteran was 
scheduled for VA spine examination at the VA Medical Center 
(VAMC) but failed to report for the examination on the requested 
date.   The record does not show that the Veteran attempted to 
contact VA to reschedule his examination or that he submitted a 
statement withdrawing his claim on appeal.  In the August 2010 
supplemental statement of the case (SSOC), the RO informed the 
Veteran that it had received a notice of his failure to report 
for the scheduled VA examination.  The claim was denied because 
there was no evidence of record showing that his IVDS have 
worsened to warrant higher evaluation, and he failed to report 
for the scheduled VA examination.  He was given 30 days to 
respond to the SSOC with additional comments or evidence.  The 
record does not reflect that the SSOC was returned as 
undeliverable, and thus the Veteran is presumed to have received 
it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative process 
applies to notices mailed by the VA)).  The Veteran did not 
respond to the SSOC.  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the Veteran's 
claims for an evaluation in excess of 60 percent for IVDS must be 
denied.  The Veteran was informed of the consequences for failing 
to report for the additional VA examination, and he was provided 
30 days to submit comment on that finding.  He did not submit any 
evidence or argument as to his reason for not reporting for the 
examination.  Thus, the Board finds that the Veteran has not 
submitted any evidence of "good cause" for his failure to report 
for the scheduled VA spine examination.  For all these reasons, 
his claim must be denied.  

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In any event, the Veteran in this case has 
been assigned a total rating based on individual unemployability 
due to his service-connected disability since November 9, 2009.   


ORDER

An evaluation in excess of 60 percent for IVDS is denied.


REMAND

With regard to the Veteran's claim for an effective date prior to 
November 9, 2009 for the grant of a TDIU rating, the Board notes 
that in the December 2010 Board hearing, the Veteran (through his 
attorney) expressed disagreement with the August 2010 rating 
decision assigning an effective date of November 9, 2009 for the 
grant of the TDIU rating.  It does not appear that a SOC has been 
issued regarding this issue.  As indicated in Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999), on remand, the RO should address 
this issue.  See also 38 C.F.R. § 19.26 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should issue a Statement of the Case 
concerning the issue of entitlement to an 
effective date prior to November 9, 2009 
for the grant of a TDIU rating.  The 
Veteran should be advised of the time 
period within which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2010).  The RO is 
reminded that this claim is not to be 
returned to the Board unless the Veteran 
perfects it on appeal.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


